Citation Nr: 0311620	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  96-40 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for fibromyalgia, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his brother, Mr. L.S.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for fibromyalgia (claimed 
as secondary to service-connected  PTSD).  In the course of 
the appeal the Board remanded the claim to the RO in August 
1999 for additional evidentiary and procedural development.  
After this development, the RO confirmed the denial of 
entitlement to service connection for fibromyalgia and the 
veteran continued his appeal.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)) 
which was then in effect, the Board undertook additional 
development of the aforementioned issue in a memorandum dated 
November 2002.  Specifically, pursuant to the Board's 
development memorandum, the veteran was scheduled for a VA 
medical examination so that a nexus opinion could be obtained 
in order to determine the relationship, if any, between his 
claimed fibromyalgia and his military service.  This was 
conducted in April 2003 and the report of this examination 
has been associated with the claims file.  Thereafter, the 
claims file was returned to the Board in May 2003.  


REMAND

During the course of this appeal there was a significant 
change in the law.  In the recently decided case of Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter "the 
Court") determined that regulation 38 C.F.R. § 19.9(a)(2) 
was invalid because it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (i.e., the RO) for initial 
consideration of the evidence and without having to obtain 
the appellant's waiver, contrary to controlling statutes.  
Therefore, the case should be remanded to the RO for 
development in compliance with the Court's decision in order 
to circumvent commission of any procedural defects.

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following development:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act are 
applied in the development of the 
claim.

2.  After all development has been 
completed in accordance with VCAA, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for fibromyalgia.

3.   If the claim is not resolved to 
the satisfaction of the veteran, a 
Supplemental Statement of the Case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




______________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


